Filed 1/23/14 In re A.R. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re A.R., N.R., and J.W., Persons Coming                                  2d Juv. No. B249495
Under the Juvenile Court Law.                                         (Super. Ct. No. J068502, J068503,
                                                                                   J068504)
                                                                              (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

TERRY W.,

     Defendant and Appellant.



                   Terry W. appeals from an April 18, 2013 order terminating his parental
rights to A. R. (age 16), Nicole R. (age 15), and Jayden W. (age 5) and freeing the girls
for adoption. (Welf. & Inst. Code, § 366.26.)1 Appellant contends that the beneficial
parent-child relationship exception precludes the girls' adoption. (§ 366.26, subd.
(c)(1)(B)(i).) We affirm.




1
    All statutory references are to the Welfare and Institutions Code.
                             Factual and Procedural History
              Appellant and Christina R. are the parents of A., Nicole, and Jayden. On
September 27, 2011, the Ventura police removed the family from a home that was
"yellow tagged" for no working utilities. A code enforcement officer reported that
appellant and mother "took over" the house after it was foreclosed upon. The front door
was barricaded shut and the toilet was filled with urine and feces. Pornography and
debris were on the floor and the walls were covered with graffiti depicting sexual images
and drug terminology. Alcohol and weapons were accessible to the children and dirty
clothes and empty beer cans were scattered about. No food was in the house other than a
moldy bagel, a half gallon of milk, and two cartons of rotting milk.
              Ventura County Human Services Agency (HSA) filed dependency petitions
on October 4, 2011, for failure to protect (§ 300, subd. (b)), serious emotional damage
(§ 300, subd. (c)), and no provision for support (§ 300, subd. (g)). The petitions alleged
that appellant and mother suffered from long term substance abuse and had a significant
criminal history. Mother was in jail and unable to provide for the children. The
detention report stated that appellant was arrested in June 2011, for being under the
influence of a controlled substance and child endangerment during a traffic stop. Jayden
was in the car without a car baby seat. A week later, appellant was arrested for being
under the influence of a controlled substance.
              The trial court detained the children and ordered reunification services and
supervised visits.
              At the April 16, 2013 six-month review hearing, HSA reported that the
mother had missed drug tests, had not enrolled in a substance abuse treatment program,
and appeared to be under the influence of a controlled substance at a supervised visit.
Appellant was not enrolled in a drug treatment program, had missed drug tests, and was
still living in the yellow-tagged house.
              At the 12-month review hearing, HSA reported that the mother had been
arrested for a drug treatment violation and was arrested on another occasion for


                                             2
trespassing and resisting arrest. Mother was not following the case plan and failed to
remain drug free or submit to regular drug testing.
              HSA reported that appellant was recently arrested for resisting arrest and
being under the influence and was arrested a second time on an outstanding warrant for
possession of a controlled substance and being under the influence of a controlled
substance. Appellant was not following the case plan, had missed all his drug tests, and
had not found housing.
              The trial court terminated services and set the matter for a permanent plan
hearing. (§ 366.26.) Appellant filed a petition for extraordinary writ relief which was
denied in an unpublished opinion. (B245431.)
              At the contested section 366.26 hearing, the evidence showed that the three
girls were living in the same foster home and adoptable. A. wanted to be adopted.
Nicole did not want to be separated from her sisters and "wants to be adopted as quickly
as possible if she is unable to return home." Appellant claimed that termination of
parental rights would be detrimental to five-year-old Jayden but admitted that he was
incapable of caring for the girls.
              The trial court found that the children were adoptable and the parent-child
beneficial relationship exception did not apply. We review for substantial evidence and
determine whether the trial court abused its discretion in concluding that the parent-child
was not proven or significant enough to compel a plan other than adoption. (In re Bailey
J. (2010) 189 Cal. App. 4th 1308, 1314-1315.)

                           Parent-Child Beneficial Relationship
              Appellant argues that the beneficial parent-child relationship exception
precludes adoption. (§ 366.26, subd. (c)(1)(B)(i).) "Because a parent's claim to such an
exemption is evaluated in light of the Legislature's preference for adoption, it is only in
exceptional circumstances that a court will chose a permanent plan other than adoption.
[Citation.]" (In re Scott B. (2010) 188 Cal. App. 4th 452, 469.) To establish the beneficial
relationship exception, appellant must prove that he maintained regular visitation and

                                              3
contact with the girls and that benefits of continuing the parent-child relationship
outweigh the benefits of adoption. (See In re C.F (2011) 193 Cal. App. 4th 549, 554
[sporadic visitation not enough]; In re Marcelo B. (2012) 209 Cal. App. 4th 635, 643
["frequent and loving contact" not sufficient to establish beneficial parental relationship].)
               Although the regular contact/visitation prong was satisfied, there is no
evidence that "severing the natural parent-child relationship would deprive the [girls] of a
substantial, positive emotional attachment such that the [girls] would be greatly harmed.
[Citations.]" (In re Angel B. (2002) 97 Cal. App. 4th 454, 466.) The two older girls,
Alyssa and Nicole, stated that they want to be adopted but do not want to hurt their
parents' feelings. The girls requested that the adoption be completed as quickly as
possible and were "hopeful their parents do not put up any barriers to prevent them from
doing so."
               Sixteen-year-old A. wants a stable and permanent home, something that
appellant never provided. It is an on-going concern because A. and Nicole were
subjected to three foster care placements and struggled to find stability. Five-year-old
Jayden has been out of her parents care for two years, needs a stable adoptive home, and
is bonded to her foster parents. The foster parents are committed to adopting the girls
and reported that they would allow contact between the parents and the girls if it was in
the girls' best interest.
               Appellant made no showing that severing the parent-child relationship
would deprive the girls of a substantial, positive emotional attachment such that the child
would be greatly harmed if parental rights were terminated. (In re Autumn H. (1994) 27
Cal. App. 4th 567, 575.) The record shows that appellant failed to progress beyond
supervised visits, failed to comply with the case plan or obtain housing and, in the words
of his trial attorney, "has been on a downward spiral . . . ." The trial court reasonably
concluded that appellant's relationship with the girls does not outweigh the permanency
and stability of an adoptive placement that the girls so badly need. (In re Angel B., supra,
97 Cal.App.4th at p. 468.) "The reality is that childhood is brief; it does not 'wait until a

                                              4
parent rehabilitates himself or herself. The nurturing required must be given by someone,
at the time the child needs it, not when the parent is ready to give it." (In re Debra M.
(1987) 189 Cal. App. 3d 1032, 1038.)
              The judgment (section 366.26 order terminating parental rights) is
affirmed..
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:\


              GILBERT, P.J.


              PERREN, J.




                                             5
                              Ellen Gay Conroy, Judge

                          Superior Court County of Ventura

                        ______________________________


             Jack A. Love, under appointment by the Court of Appeal, for Appellant


             Leroy Smith, County Counsel, County of Ventura and Linda /Stevenson,
Assistant County Counsel, for Respondent.




                                            6